Exhibit Bank Logo Here Dear Member: We are pleased to announce that Jacksonville Bancorp, Inc. is offering shares of common stock for sale in connection with the “second step” conversion of Jacksonville Bancorp, MHC from the mutual to the stock form of organization.The shares of common stock we are offering represent the 54.1% ownership interest in Jacksonville Bancorp, Inc. now owned by Jacksonville Bancorp, MHC.Please refer to the enclosed Proxy Statement and Prospectus for further details. Unfortunately, Jacksonville Bancorp, Inc. is unable to either offer or sell its common stock to you because the small number of eligible subscribers in your jurisdiction makes registration or qualification of the common stock under the securities laws of your jurisdiction impractical for reasons of cost or otherwise.Accordingly, this letter and the enclosures should not be considered an offer to sell or a solicitation of an offer to buy the common stock of Jacksonville Bancorp, Inc. However, as a member of Jacksonville Bancorp, MHC you have the right to vote on the Plan of Conversion and Reorganization at the Special Meeting of Members to be held on .Enclosed is a proxy statement describing the offering, your voting rights, and proxy cards.YOUR VOTE IS VERY IMPORTANT.Your proxy card(s) should be signed and returned to us prior to the Special Meeting of Members on .Please take a moment now to sign the enclosed proxy card(s) and return it to us in the postage-paid envelope provided.FAILURE TO VOTE HAS THE SAME EFFECT AS VOTING AGAINST THE CONVERSION. Please remember: Ø Your deposit accounts will continue to be insured up to the maximum legal limit by the Federal Deposit Insurance Corporation (“FDIC”). Ø There will be no change in the balance, interest rate or maturity of any deposit account or loan because of the conversion. We invite you to attend the Special Meeting on .Whether or not you are able to attend, please complete the enclosed proxy card(s) and return it in the enclosed envelope. Sincerely, Richard A. Foss President, Chief Executive Officer and Director The shares of common stock being offered are not deposits or savings accounts and are not insured by the Federal Deposit Insurance Corporation or any other governmental agency. This is not an offer to sell or a solicitation of an offer to buy common stock. The offer is made only by the prospectus. Bank Logo Here Dear Friend: We are pleased to announce that Jacksonville Bancorp, Inc., the holding company for Jacksonville Savings Bank, is offering shares of common stock for sale in connection with the “second step” conversion of Jacksonville Bancorp, MHC from the mutual to the stock form of organization.The shares of common stock we are offering represent the 54.1% ownership interest in Jacksonville Bancorp, Inc. now owned by Jacksonville Bancorp, MHC.Please refer to the enclosed Prospectus for further details. Because we believe you may be interested in learning more about an investment in the common stock of Jacksonville Bancorp Inc., we are sending you the following materials which describe the offering PROSPECTUS:This document provides detailed information about the operations of Jacksonville Savings Bank, the proposed conversion and reorganization, and the offering of Jacksonville Bancorp, Inc. common stock. STOCK ORDER AND CERTIFICATION FORM: This form can be used to purchase stock by returning it with your payment in the enclosed business reply envelope. Your order must be received by 12:00 p.m., Central Time, on . As a friend of Jacksonville Savings Bank you will have the opportunity to buy common stock directly from Jacksonville Bancorp, Inc. in the offering without paying a commission or fee, subject to our members’ priority subscription rights. If you have any questions regarding the offering, please call our Stock Information Center, toll free, at (877) 860-2070, Monday through Friday, between 9:00 a.m. and 5 p.m., Central Time. We are pleased to offer you this opportunity to become a stockholder of Jacksonville Bancorp, Inc. Sincerely, Richard A. Foss President, Chief Executive Officer and Director The shares of common stock being offered are not deposits or savings accounts and are not insured by the Federal Deposit Insurance Corporation or any other governmental agency. This is not an offer to sell or a solicitation of an offer to buy common stock. The offer is made only by the prospectus. Bank Logo Here Dear Member: We are pleased to announce that Jacksonville Bancorp, Inc., the holding company for Jacksonville Savings Bank, is offering shares of common stock for sale in connection with the “second step” conversion of Jacksonville Bancorp, MHC from the mutual to the stock form of organization.The shares of common stock we are offering represent the 54.1% ownership interest in Jacksonville Bancorp, Inc. now owned by Jacksonville Bancorp, MHC.Please refer to the enclosed Prospectus for further details. To accomplish the reorganization, we need your participation in an important vote.Enclosed are a proxy statement and a prospectus describing the plan of conversion and reorganization and your voting and subscription rights.
